Case 3:15-cv-07658-MAS-LHG Document 602 Filed 07/17/20 Page 1 of 15 PageID: 17987



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

  IN RE: VALEANT PHARMACEUTICALS
  INTERNATIONAL, INC. SECURITIES
  LITIGATION
                                                       REPORT AND RECOMMENDATION
  This Document Relates To:                               OF THE SPECIAL MASTER
  3:15-cv-07658-MAS-LHG (City of Tucson)


         This matter comes before the Special Master upon Plaintiff City of Tucson with and on

  behalf of the Tucson Supplemental Retirement System’s (“Tucson”) motion to amend its

  Complaint against Defendant PriceWaterhouseCoopers (“PwC”). PwC has opposed this motion

  and Tucson has replied. After considering the parties’ submissions, as well as prevailing case

  law, it is the opinion of the Special Master that Tucson’s motion is granted.

         In conjunction with this motion, Tucson has submitted a motion to file the Second

  Amended Complaint under seal in accordance with Local Rule 5-3(c) to insure compliance with

  the Stipulation and Confidentiality Order in this action. The proposed amended pleading and

  memorandum in support references materials that PwC has designated as “Confidential” and

  “Highly Confidential.” The Special Master grants this motion as well.


                                         BACKGROUND

         As the parties know, The Court has previously summarized many of the factual

  allegations in this matter and the Special Master assumes the parties are completely familiar with

  those allegations. See e.g., In re Valeant Pharm. Int’l, Inc. Sec. Litig. (In re Valeant), No. 15-

  7658, 2017 WL 1658822 (D.N.J. Apr. 28, 2017), reconsideration denied, No. 15-7658, 2017 WL

  3880657 (D.N.J. Sept. 5, 2017); Catalyst Dynamic Alpha Fund v. Valeant Pharm. Int’l, Inc., No.

  18-12673, 2019 WL 2331631 at *2 (D.N.J. May 31, 2019). Therefore, for the purpose of
Case 3:15-cv-07658-MAS-LHG Document 602 Filed 07/17/20 Page 2 of 15 PageID: 17988



  rendering this Order and Opinion, the Special Master will only reference factual background and

  procedural history needed to decide this application.

             The motion centers upon Plaintiff’s purchase of 300 shares of Valeant stock in March

  2015 at the time of the stock offering at issue. Prior to that offering, PwC certified and issued an

  Audit Report for Valeant’s 2014 financial statements. [See ¶718-719 and ¶723-741 of the First

  Amended Consolidated Complaint].1 This purchase and sale were part of a $1.45 billion public

  offering of approximately $7.3 million shares of common stock at a price of $199.00 per share.

  [See Amended Complaint, ¶703]. Valeant’s Prospectus Supplement incorporated by reference

  the 2014 annual report on Form 10-K which Valeant had previously filed with the Securities and

  Exchange Commission (“SEC”). Valeant’s 2014 Form10-K, in turn, included the Audit Report.

  [See Amended Complaint ¶707 and 718.]

             Simply put, Plaintiff alleges that PwC, an accounting firm, made false and misleading

  statements in connection with the March 2015 offering. Plaintiff specifically asserts that the

  Audit Report misleadingly stated that Valeant’s financial statements were prepared in

  accordance with Generally Accepted Accounting Principles (“GAAP”), that Valeant maintained

  effective internal controls over reporting and that the audit was conducted in accordance with the

  governing auditing standards. [See Amended Complaint ¶723-724, 737-739.] Plaintiff contends

  that the statements were false and that Valeant later admitted in a restatement that its 2014

  financial statements failed to comply with GAAP and it did not, in fact, have effective internal

  controls. This led to the withdrawal by PwC of the audit report. [See Amended Complaint ¶311,

  723, 725-736 and 740].

  1
      From here on in, this pleading will simply be referred to as the Amended Complaint.



                                                             2
Case 3:15-cv-07658-MAS-LHG Document 602 Filed 07/17/20 Page 3 of 15 PageID: 17989




          As a result, Plaintiff asserts it purchased shares of Valeant stocks at an inflated price on

  March 2015 but thereafter, when the market learned of the misleading statements, Valeant’s

  stock price crashed from an offering price of $199.00 per share (and a class period high of over

  $262.00) to less than $25.00 per share on June 7, 2016, resulting in damages. [See Amended

  Complaint ¶25-26, 323, 709, 742-744.] Plaintiff had held and sold Valeant stock following the

  offering at prices ranging between $35.00 and $158.00, “well below the offering price.” [See

  ECF No. 80-3 (“Certification”) at 2-3.]

          Tucson now seeks court approval to file an amended complaint alleging that PwC has

  violated the Securities and Exchange Act of 1934, specifically § 10(b) and Rule 10b-5,

  promulgated under the Act.       Tucson’s prior claims against PwC were based strictly on

  Section 11 claims. Therefore, Tucson now seeks to amend in order to assert fraud based

  allegations against PwC.

                                    PLAINTIFF’S ARGUMENT

          Tucson contends that information obtained during discovery now establishes that PwC

  “knew     or    recklessly    disregarded…material      information     it   later   acknowledged

  [showed]…Valeant’s financial statements were not prepared in accordance with generally

  accepted accounting practices [GAAP].” Plaintiff says this information came to light as a result

  of a series of document productions beginning on July 25, 2017, and continuing through

  November 26, 2019, consisting of millions of pages obtained from Defendant and third parties.

          Tucson emphasizes that during this time frame, the litigation was subject to several stays

  delaying the discovery process. Discovery is ongoing and Plaintiff says it has also served

  another series of discovery demands directed at the issues in this case. Plaintiff notes that the

  current discovery deadline is February 18, 2021.
                                                   3
Case 3:15-cv-07658-MAS-LHG Document 602 Filed 07/17/20 Page 4 of 15 PageID: 17990




         Citing FRCP 15, Tucson stresses that there is no limit on the timing of amendments to

  pleadings and the Court “should freely give leave [to amend] when justice so requires.” FRCP

  15(a)(2). Tucson urges that under these circumstances, its motion should be granted.

         Tucson’s claims against PwC arose out of actions taken by the auditor when compiling its

  2014 report as to Valeant filed as part of Valeant’s 2014-K on February 25, 2015. Beginning in

  September of that year, a series of disclosures revealed “Valeant’s true business operations and

  prospects,” essentially a series of deceptive practices designed to portray Valeant in a positive

  light and artificially enhance the value of its stock to the detriment of investors.

         In support, Tucson makes the following points:

                PwC’s workpapers reveal adequate evidence to allege a § 10(b) claim by
                 demonstrating a “strong inference of scienter against PwC.” This discovery-
                 based information shows that PwC acted “knowingly or with recklessness in
                 making false and misleading statements.” Tucson contends that these statements
                 are not new and are effectively the same as those alleged in support of the § 11
                 claims.

                PwC knew it was at risk of a § 10(b) claim when it signed the audit and certainly
                 on notice when the class action was filed.

                PwC agreed upon a lengthy discovery schedule and hence there is ample
                 opportunity to exchange discovery defending § 10(b) claims. Additionally,
                 Plaintiff notes, the parties have exchanged extensive discovery under
                 circumstances where the elements of the new claim overlap with the existing one.

                While these new allegations present slightly different theories, Tucson says, they
                 are generated from the same facts and involve the same parties and issues.

                Given the massive and still ongoing discovery exchange and due to the stays,
                 Tucson asserts that PwC cannot claim undue delay.

                Tucson states that PwC has known for months of its intention to bring this claim
                 and had entered a tolling agreement permitting Plaintiff to do so.

                Plaintiff asserts that its new allegations are not “futile,” meaning likely to fail,
                 since Judge Shipp has already addressed the § 11 claim (allowing Plaintiff to
                 move forward on that), so the only new issue is scienter.

                                                    4
Case 3:15-cv-07658-MAS-LHG Document 602 Filed 07/17/20 Page 5 of 15 PageID: 17991



         To summarize, Tucson argues that as a result of the exchange of massive discovery, it

  now has a basis for amending its complaint and charging the PwC knowingly or at least

  recklessly, authored an audit report which failed to represent Valeant’s true financial status, i.e.,

  that PwC “failed to exercise professional skepticism and instead turned a blind eye” to improper

  Valeant business practices.

         Count III of the proposed Amended Complaint contains explicit details of Tucson’s

  charge that PwC violated § 10(b) of the Exchange Act and Rule 10b-5. [See, ¶561-648.] That

  portion of the pleading is replete with examples of misconduct on behalf of PwC. Briefly put,

  Tucson alleges facts demonstrating multiple “red flags” which Plaintiff contends were

  deliberately ignored by the auditors. Those red flags included evidence that Valeant falsely

  boosted earnings during the end of quarters; altered terms to encourage sales at inappropriate

  times; induced customers to increase inventory past accepted limits;          engaged in “channel

  stuffing”; increased sales to distributors not matched by prescription spikes; extended payment or

  delayed payment      to Philidor (a related party); employed personnel or were overseen by

  individuals who had been associated with fraudulent and/or criminal activities with other

  employers; inexplicably modified its internal accounting policies to camouflage its ownership of

  Philidor; and engaged in other financial improprieties. A substantial charge is that the auditors

  helped to conceal Valeant’s acquisition of Philidor, a concealment which continued through the

  fall of 2015 even after Valeant publicly denied its relationship. Tucson further argues that

  PwC’s workpapers provide a basis lacking in the § 10(b) fraud charges against PwC in the opt

  out action from Lord Abbett Inv. Tr.-Lord Abbett Short Duration Income Fund v. Valeant Pharm.

  Intl., Inc., 2018 WL 3637514, (D.N.J. July 31, 2018). This was Judge Shipp’s decision in

  several opt out actions which dismissed all scienter based claims against PwC.

                                                   5
Case 3:15-cv-07658-MAS-LHG Document 602 Filed 07/17/20 Page 6 of 15 PageID: 17992



         In short, Tucson alleges that discovery-based information demonstrates it now has a

  factual basis to add a § 10(b) claim against PwC, that PwC will experience no prejudice as a

  result of the filing, that there has been no undue delay in seeking the amendment, and filing the

  Amended Complaint will not be futile.


                                         PwC’S OPPOSITION

         PwC takes a dramatically different position asserting that Plaintiff has relied upon the

  wrong rule and wrong standard to amend its complaint. That is, according to PwC, Tucson’s

  reliance on FRCP 15’s “freely given” standard is wrong and the appropriate Rule is FRCP 16,

  specifically FRCP 16(b)(4) and its “good cause” standard. To support its position, PwC

  references facts in this litigation’s procedural history as follows:

              1. On July 25, 2017, PwC produced its 2014 workpapers responding to an initial
                 discovery demand.
              2. On August 18, 2017, PwC produced a second set of responses – workpapers used
                 to produce its 2015 financial statement.
              3. A Joint Discovery Plan had previously been entered setting a deadline to amend
                 without leave of September 21, 2018.
              4. On September 20, 2018, one day before the amendment deadline, Plaintiff filed
                 its First Amended Complaint – repeating its preexisting § 11 claims but not
                 asserting the fraud based claims.
              5. On October 22, 2019, the Special Master docketed the existing plan with no new
                 deadline to amend.
              6. At no point prior to filing this motion, did Plaintiff indicate an intention to amend
                 to include fraud based allegations.
         In short, PwC states that the discovery upon which Plaintiff bases its fraud based claims

  was provided in the summer of 2017 but Tucson inexplicitly failed to file a motion to amend

  until December 2019, doing so after an Order set a deadline to amend of September 21, 2018.



                                                    6
Case 3:15-cv-07658-MAS-LHG Document 602 Filed 07/17/20 Page 7 of 15 PageID: 17993



         PwC insists that this is a flawed attempted to expand the Class Action “just as it should

  be ending.” PwC insists that Federal Rule of Civil Procedure 16 guides motions to amend post

  conference. That is, the Rule provides that a scheduling order must be issued and its required

  contents may include a limit to amend the pleadings. FRCP 16(b)(3)(A). That order, in turn,

  “may be modified only for good cause shown and with the judge’s consent.” FRCP 16(b)(4).

         PwC goes on to say that Tucson cannot meet the good cause standard because:

               Tucson admits it had sufficient information to amend before the deadline, i.e.,
                Plaintiff in its motion argues that the fraud based claims were based upon the
                workpapers provided in 2017, 13 months before the date, under the Case
                Management Order, to file motions to amend (without leave). Yet, one day
                before that deadline, Tucson amended its Complaint but failed to include
                allegations of securities fraud.

               Plaintiff’s “procrastination” in failing to file a motion to amend until December
                2019 forms another basis to deny, i.e., Plaintiff continued to do nothing after the
                deadline expired allowing another year to pass before acting.

               PwC argues that Plaintiff mistakenly relies on cases which only address FRCP 15
                or involved motions in which the plaintiff obtained pertinent information after the
                deadline to amend or involved cases where there was no operative scheduling
                order.

               Under the Private Securities Litigation Reform Act (“PSLRA”) , there is a
                “heightened requirement” for pleading securities fraud and courts have denied
                leave to amend to add fraud based claims against auditors based on documents
                obtained during discovery.

               PwC also relies heavily upon Judge Shipp’s decision in a related matter, Lord
                Abbett Inv. Trust-Lord Abbett Short Duration Income Fund v. Valeant Pharms.
                Int’l., Inc., another opt out action with similar allegations that resulted in a
                dismissal of PwC on the same grounds. Similarly, PwC points to another Judge
                Shipp decision in support, New York City Emps.-Ret. Sys. v. Valeant Pharms.
                Int’l., Inc., 2018 WL 462076 (D.N.J. September 26, 2018).

               Relying on these decisions, PwC maintains that Plaintiff’s fraud based
                amendment is futile. That is, in the Lord Abbett and NYCERS cases, the Court
                concluded that the charge that PwC committed fraud to collect a fee was an
                insufficient motive failing to support recklessness; that the allegation that
                Valeant’s former senior partners had engaged in improper conduct by providing
                the auditor with incorrect information concerning Philidor mitigated against the
                claim of fraud; that the allegation of egregious accounting violations and
                                                 7
Case 3:15-cv-07658-MAS-LHG Document 602 Filed 07/17/20 Page 8 of 15 PageID: 17994



                 knowledge of key information were insufficient for stating a § 10(b) claim; and
                 that Valeant’s failure to disclose acquisition of Philidor in its 2014-K did not
                 violate SEC rules which allow an auditor to use judgment as to whether an
                 acquisition was material such that an auditor could find that it was acceptable for
                 a corporation to include immaterial business combinations within an aggregate
                 disclosure.

                In summary then, PwC asserts that (1) FRCP 16, not FRCP 15, applies; (2) under
                 FRCP 16 there is what amounts to a higher “good cause” standard for permitting
                 an amendment; (3) good cause is lacking here, largely because Tucson failed to
                 diligently move to amend; and (4) in related cases involving substantially similar
                 issues, this Court concluded there was an insufficient basis to allege fraud – as
                 opposed to negligence – against the auditor.


                                      PLAINTIFF’S REPLY

         Tucson’s principal argument in reply – directly contradicting that of PwC – is that FRCP

  15(a)(2) applies, not FRCP 16.

         Tucson argues that the Scheduling Order set a deadline to amend but only for

  amendments without leave and, since Tucson does not seek to modify the pretrial schedule,

  FRCP 15(2) applies.

         Additionally, even under a “good cause” standard, Tucson is entitled to amend. That is,

  its motion was filed a year prior to discovery’s close and Plaintiff emphasizes that our courts

  have generally triggered deadlines for motions to amend at or near the close of discovery.

  Hence, PwC would not be prejudiced by the amendment. Further, while Tucson acknowledges

  that it did receive workpapers beginning in July 2017, these documents were voluminous and

  required careful consideration. Tucson also urges that it was not required to base its amendment

  solely on the workpapers but could rely upon emails not produced until August of the following

  year. Moreover, there were discovery stays as well as a tolling agreement and just one day after

  expiration, Tucson filed its motion to amend (December 19, 2019). Tucson contends it had

  informed PwC of a specific basis for the amendment in July 2019.
                                                  8
Case 3:15-cv-07658-MAS-LHG Document 602 Filed 07/17/20 Page 9 of 15 PageID: 17995



         Finally, Tucson argues that the PSLRA – neither its text nor the cases interpreting it –

  prohibits using discovery as a basis to amend. Plaintiff asserts that PwC, in its opposition, cited

  cases where parties sought leave well after discovery had been conducted or on the eve of trial

  and that the overwhelming authority favors allowing amendments based on discovery.

         In summary, in reply, Tucson argues that FRCP 15’s liberal standard governs; even if a

  good cause standard is applicable, Tucson has met it; there was no delay, let alone an undue

  delay in moving to amend; PwC has suffered no prejudice given there exists ample time to

  complete discovery; and there is no recognized policy under the PSLRA prohibiting using

  discovery to amend.


                                       LEGAL STANDARD

         As noted above, Plaintiff City of Tucson and Defendant PwC, urge this Court to employ

  two different Rules and standards contained within those Rules in deciding whether or not leave

  should be granted to file the proposed Amended Complaint. Those Rules are FRCP 15 (which

  Tucson urges should be employed) and FRCP 16 (which PwC urges).

         FRCP 15, entitled “Amended and Supplemental Pleadings” reads, in pertinent part:

                 (a) Amendments Before Trial.

                     (1) Amending as a matter of course. A party may amend its pleadings
                         once as a matter of course within;
                        (A) 21 days after serving it, or
                        (B) If the pleading is one to which a responsive pleading is
                           required, 21 days after service of a responsive pleading or 21
                           days after service of a motion under Rule 12(b),(e), or (f),
                           whichever is earlier.
                     (2) Other amendments. In all other cases a party may amend its
                         pleading only with the opposing party’s written consent or the
                         court’s leave. The court should freely give leave when justice so
                         requires. (Emphasis added.)
                                                  9
Case 3:15-cv-07658-MAS-LHG Document 602 Filed 07/17/20 Page 10 of 15 PageID: 17996



          On the other hand, Rule 16, entitled “Pretrial Conferences; Scheduling; Management,”

   generally lays out procedures with respect to pretrial conferences. This includes a provision for

   the creation of scheduling orders including (with very limited exceptions) a provision which

   requires the district judge or, when appropriate, a magistrate judge, to issue a scheduling order.

   The Rule goes on to state (FRCP 16(b)(3)(A)):

                    Required contents. The scheduling order must limit the time to join other
                    parties, amend the pleadings, complete discovery, and file motions.
          Then, pertinent to this issue, the Rule provides:

                       (4) Modifying a schedule. A schedule may be modified only for good
                           cause and with the judge’s consent. (Emphasis added.)
          It is the standard or basis for leave to amend where the party’s respective arguments

   diverge most. Plaintiff maintains that it is Rule 15’s “freely give leave” standard which is

   applicable while PwC maintains that it is Rule 16’s – arguably higher – “good cause” standard

   which applies.

          The Special Master is persuaded that the correct governing standard here can be found in

   FRCP 15(a)(2). That is, the Court under these circumstances when considering a motion to

   amend “should freely give leave when justice so requires.” More importantly, however, even if

   the arguably stricter “good cause” standard of Rule 16 were to be applicable, The Special Master

   finds that good cause exists for the City of Tucson to amend its pleadings to include the scienter-

   based allegations of securities fraud contained in the proposed amended pleading.

          First, the Special Master believes it is important to review the Order upon which PwC

   grounds its contention that there was, in effect, a strict deadline for amendment of pleadings.

   This was, after all, a Joint Discovery Plan consented to by the parties – and approved by the

   Court – creating deadlines by which the parties could move forward and exchange discovery in


                                                   10
Case 3:15-cv-07658-MAS-LHG Document 602 Filed 07/17/20 Page 11 of 15 PageID: 17997



   what by any measure is a complex action. It also contained an agreed upon deadline to amend

   pleadings – but a deadline that permitted amendments without leave of Court. Nothing in that

   Order or plan limited Plaintiff from seeking leave of Court to amend its pleadings which, of

   course, is what Tucson seeks to do here. Nor is there any indication that the deadline (of

   September 21, 2018) constituted some “trigger” that would begin to toll a time frame by which

   Plaintiff was required to file an amended pleading derived from information revealed during the

   ongoing discovery process. To urge, as PwC does, that “although Tucson fails to acknowledge

   it, the deadline to amend pleadings without leave of Court was September 21, 2018” does indeed

   miss the point. The Plaintiff acknowledges this deadline but is not seeking to amend without

   leave of Court and does not seek to alter or amend any discovery-related deadline.

          Defendant has failed to cite a case which clearly supports the notion that a party is

   prohibited from seeking the court’s permission to amend a Complaint or requires a court to

   employ the “good cause” standard of FRCP 16(b)(4) after the litigants prepared a Joint

   Discovery Plan setting an amendment deadline – which does not require leave of court. Those

   cases cited by Defendant for the proposition that a “good cause” standard applies are inapposite

   and arise out of circumstances where a court set a deadline for substantive amendments well into

   the discovery process not, such as here, where the Court approved a provision allowing the

   parties at an earlier stage of litigation to amend without the necessity of a formal motion.

          For example, in Race Tires America, Inc. v. Hoosier Racing Tire Corp., 614 F.3d 57 (3rd

   Cir. 2010), the Third Circuit concluded that the District Court did not abuse its discretion by

   denying the plaintiff’s motion to amend. However, as the court pointed out, the plaintiff had

   previously moved three times for an amendment (all of which were granted) and its fourth

   application to amend pleadings (described as a “last-minute attempt”) included an entirely new

                                                    11
Case 3:15-cv-07658-MAS-LHG Document 602 Filed 07/17/20 Page 12 of 15 PageID: 17998



   legal theory. Therefore, while the Third Circuit analyzed the decision under the “good cause”

   standard of FRCP 16(b)(4), the circumstances were entirely different. Similarly, In Re: Bristol-

   Myers Squibb Sec. Lit., 228 F.R.D. 221 (D.N.J. 2005), another case cited by Defendant, the

   motion to amend arrived “after more than four and one-half years of exhausted discovery and

   complex motion practice…[and] nearly a year after the close of fact discovery…” Id. at 228.

   (Emphasis in original.) Describing this as an “eleventh hour” amendment, the court concluded

   that the plaintiff had ample opportunity to amend the complaint prior to the expiration of

   deadlines to amend pleadings and to conduct discovery but failed to do so. Id. at 230. Another

   cited case, In Re: NAHC, Inc. Sec. Litig., 306 F.3d 1314 (3rd Cir. 2002) is, as Plaintiff’s point

   out, inapposite, centering on a Rule 12(b)(6) motion – again well into the litigation – constituting

   claims barred by the statute of limitations and “[m]any claims asserted by appellants [which]

   would obviously be futile to amend.” Id. at 1332. In short, the Special Master finds that FRCP

   15 is the applicable Rule under these circumstances.

          With this said, and as stated previously, even if a “good cause” standard was the basis

   upon which the Court must analyze Tucson’s application to amend, that standard has been met.

          PwC principally argues that Plaintiff has failed to establish “good cause”, as a result of a

   seeming delay in filing this motion to amend in which it now seeks to make claims of securities

   fraud (as opposed to strict liability) on behalf of the auditor. Effectively, PwC argues that by the

   late summer of 2017, as a result of two document productions consisting of the auditor’s

   workpapers representing the analysis of two fiscal years, Tucson knew or should have known

   whether it had – or did not – have a basis to allege scienter. Plaintiff, in response, asserts that in

   order to properly have established a basis for a claim of what amounts to deliberate misconduct

   by PwC, it had to wade through (metaphorically) mountains of documents, not only from PwC

                                                    12
Case 3:15-cv-07658-MAS-LHG Document 602 Filed 07/17/20 Page 13 of 15 PageID: 17999



   but also from third parties whose information was obtained through a series of subpoenas.

   Furthermore, Tucson states that the documents supporting these allegations were not supplied at

   one discrete time, the summer of 2017, but were received serially (from Defendant and other

   sources) up to and through November 2019, including PwC’s emails produced in August 2018.

   Furthermore, this litigation has been subject to discovery stays and a tolling agreement.

          Under the circumstances, while the Special Master cannot discern some bright shining

   moment when Plaintiff was or should have been alerted to the basis for a legitimate fraud based

   securities claim against PwC, the Special Master accepts the notion that this is a complex matter,

   involving millions of documents – not just the auditor’s workpapers – requiring appropriate and

   relatively time consuming analysis, including expert review and analysis, to determine the

   factual basis and support for a scienter based claim. Had this motion been filed at or near the

   conclusion of discovery, it might be argued that the delay in seeking to amend was unreasonable

   or untimely and that PwC could be prejudiced in putting together a cogent defense to deflect a

   claim that it knowingly assisted Valeant in a securities fraud. But this is not the case here. As

   Tucson points out, we are still in the middle of the discovery process which does not conclude

   until next year. Moreover, given the allegations asserted against Valeant and those against PwC

   arising out of its audit, it is reasonable to conclude that Defendant was effectively on notice from

   the inception that a litigant might assert fraud based claims arising out of the same facts and

   circumstances forming the basis for the § 11 allegations. The Special Master agrees with

   Plaintiff that in essence these claims overlap and would generally require a same or similar level

   of discovery for which there is adequate time to complete.

          Significantly, Defendant does not argue that Tucson’s “procrastination” in its failure to

   file a motion to amend before December 2019, actually resulted in any demonstrable prejudice.

                                                   13
Case 3:15-cv-07658-MAS-LHG Document 602 Filed 07/17/20 Page 14 of 15 PageID: 18000



   Instead, Defendant merely asserts that Plaintiff, armed with what the auditor believes was

   adequate information to allege a scienter-based claim, took an inexplicably long time to seek this

   Court’s permission to add the additional claim but does not assert this delay caused demonstrable

   harm.

           Finally, as to the notion that Tucson’s claims are “futile,” and that this futility now forms

   a basis to deny a pleadings amendment, the Special Master finds that the detailed allegations

   pleaded in the proposed complaint present, at least in theory, a factual basis to support a

   securities fraud (scienter) claim which, of course, will need to be fully established as this matter

   goes forward. While the PSLRA enhances the burden of a plaintiff to bring forth evidence of a

   securities fraud, largely for the purpose of weeding out frivolous suits, as Defendant concedes

   (PwC’s Opposition at page 14), this Circuit has not established a prohibition against discovery

   based amendments charging fraud.        Additionally, Defendant’s reliance on the Lord Abbett

   decision is misplaced. The motion implicated there was a Rule 12(b)(6) application filed in

   response to an existing complaint only vaguely charging a Section 10(b) claim (along with

   Section 11 claims) under circumstances where Judge Shipp found (agreeing with the defendant)

   that the plaintiff had not even pleaded an inference of scienter or motive to commit fraud. Here,

   the detailed allegations set forth in Count III of the proposed amended complaint (and

   summarized on page 5 of this Report and Recommendation), which appear to be supported in

   part by internal emails and other documents exchanged during discovery, at least facially

   establish a basis for a scienter claim and are sufficient to permit an amendment.




                                                    14
Case 3:15-cv-07658-MAS-LHG Document 602 Filed 07/17/20 Page 15 of 15 PageID: 18001



                                          CONCLUSION

          For the reasons set forth in this Report and Recommendation, Plaintiff’s motion to amend

   the complaint is granted.




   Date: July 17, 2020




                                                 15
